Citation Nr: 0018316	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an compensable (original) evaluation for 
nicotine dependence disorder.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (formerly rated as somatization disorder), 
currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for coronary artery 
disease and hypertension secondary to tobacco use in service.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1948 to 
October 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on March 17, 2000.  The Board construes 
his testimony as a timely filed substantive appeal as to the 
issue of service connection for coronary artery 
disease/hypertension secondary to tobacco use in service.  A 
transcript of this hearing has been associated with the 
record on appeal.


REMAND

This case is not ready for appellate review.  Additional 
evidence was associated with the record following the 
issuance of a supplemental statement of the case in March 
2000, including VA in/outpatient health records dated through 
April 2000.  This evidence was received by the RO after the 
appellant's March 17, 2000, Travel Board hearing, but he did 
not waive initial review of this evidence by the RO under 
38 C.F.R. § 20.1304 (1999).  The representative attached 
copies of these records to a letter dated April 17, 2000, 
addressed to the RO's service center manager "to be made 
official exhibits to the veteran's file," but he did not 
indicate by this letter that the appellant desired to waive 
initial review of such records by the RO.  Although some of 
these records are duplicative of those previously received 
and considered, a portion are "new" in the sense that they 
have not been previously considered by the RO, and they are 
clearly relevant to the adjudication of this case.

Consequently, the Board is required to remand this case to 
the RO for review and preparation of a supplemental statement 
of the case.  38 C.F.R. §§ 19.31, 19.37(a) (1999).

This case is REMANDED to the RO for the following action:

The RO should readjudicate the issues 
presently certified for appeal to the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record, as alluded to above.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

